DETAILED ACTION
This is a Final office action on the merits in application number 16/616,279. This action is in response to Applicant’s Amendments and Arguments dated 3/24/2022. Claim 1 was cancelled and Claim 2 was newly added. Claim 2 is pending and has been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 1 of the remarks dated 3/24/2022 that new claim 2 overcomes 35 USC 101 because it “transforms social media and historical data into physical inventory”. Applicant does not claim nor provide any technical detail about how one creates matter out of data. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant has not asserted any arguments against the 35 USC 112 and the 35 USC 103 rejections but these rejections are now moot in view of Applicant’s cancellation of Claim 1.  The new 35 USC 112 and 35 USC 103 rejections, see infra, relate to the newly added Claim 2.

Claim Objections
The previous Claim 1 objections are withdrawn in view of Applicant’s cancellation of this claim.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In Claim 2, lines 3 and 11, Applicant recites the term overarching product. Applicant does not use this term in the specification and, while the term product is clear, the term overarching is ambigous and is rejected as new matter. Appropriate correction is required.

In Claim 2, lines 4 and 15, Applicant recites the term central hub. Applicant does not use this term in the specification. Applicant recites the term central in [0070] with respect to a central processing unit (CPU) but this appears to be a general discussion of the components of a computer, of which there are many with different functionalities in this claim. Applicant recites the term hub in [0128] in Example 3 and discusses a vendor hub and a customer hub. It is not clear that either of these is a central hub. The term central hub is rejected as new matter. Appropriate correction is required.

In Claim 2, lines 4-7, Applicant recites a plurality of data inputs at a central hub and being capable of receiving primary hardware and software data from each of the plurality of supply chain nodes via a dedicated supply chain computer network, and from third party data feeds, including at least a social media feed, via a public computer network; Applicant describes social media sentiment data in [0008] as important to the supply chain management. Applicant describes “(sentiment)… as indicated by social media data drawn from one or more networked social media locations” but does not give further detail on who or what obtains the social media data and how this occurs.  As previously discussed, the term central hub is not in Applicant’s disclosure. The terms including at least a social media feed, via a public computer network; are rejected as new matter. Appropriate correction is required.

Claim Rejections - 35 USC § 112b

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the preamble recites that the claim is directed to an interface for supply chain management; however, when one looks to the body of the claim it is noted that there are no elements claimed that appear to be defining an interface.  An interface has been interpreted to be the display or screen that is displayed to a user and that allows for interaction with the system.  It is not clear how an interface can be defined by nodes, data input, data output, rules stored in a memory element, etc.  It is not clear if the invention is directed to an interface as the preamble indicates or if the claim is just directed to the structure of the body of the claim.  This renders the claim indefinite.  Appropriate correction is required.

In Claim 2, line 3, Applicant recites “each of the plurality of supply chain nodes contributes at least one aspect to an overarching product”. Applicant does not define what is meant by the term “contributes” and what is meant by the term “aspect” and it is not clear what Applicant means. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

In Claim 2, line 16, Applicant recites the term the node (Examiner emphasis). Applicant previously cited a plurality of supply chain nodes and each of the supply chain nodes but did not previously refer to a node (Examiner emphasis). There is insufficient antecedent basis for this limitation in the claim. Examiner notes that Applicant’s specification at [0068] discusses different types of nodes and a supply chain node and a node could mean different things. Consistent terminology for the same item is required in claims. Appropriate correction is required.


Claim Rejections - 35 USC § 101
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claim 2 recites an interface that includes a processor and a memory element, thereby falling into one of the four statutory categories of invention.
Step 2A, prong 1: Claim 2 recites: (New) A supply chain management interface for managing a supply chain risk in a supply chain including a plurality of supply chain nodes, wherein each of the plurality of supply chain nodes contributes at least one aspect to an overarching product, comprising: a plurality of data inputs at a central hub and being capable of receiving primary hardware and software data from each of the plurality of supply chain nodes via a dedicated supply chain computer network, and from third party data feeds, including at least a social media feed, via a public computer network; a plurality of rules stored in at least one memory element associated with at least one processor, the plurality of rules being executed by the at least one processor to automatically assess: a historic demand reduction for the overarching product indicated by the third party data feeds; and one of a part inventory reduction or a substitute part that cascades independently to each of the supply chain nodes based on the demand reduction; and an output feed from the central hub to each of the supply chain nodes that effectuates an automated ordering modification at the node to either the part inventory reduction or the substitute part.
For clarity Examiner has bolded the non-abstract elements.  
Claim 2 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Certain Method of Organizing Human Activity. Acquiring information and using rules, similar to using a look up table, to modify purchase orders by reducing quantity ordered of one part or substituting another part is an abstract idea in the sub-category of commercial or legal interactions.  Accordingly Claim 2 recites an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. The only hardware that Applicant recites is supply chain node, central hub, processor, and memory element, Applicant recites a node at [0068] as a “network server” and “terminal” and discusses a wide range of types and purposes of nodes with no detailed technical disclosure of any special features or technologies.  Applicant discloses a processor at [0070] as a general purpose computer that can take one of many physical forms. Applicant discloses memory at [0071] as general purpose memory that can take one of many physical forms.  As discussed in the 35 USC 112a rejection, supra, Applicant does not appear to disclose the term central hub in the specification.  Applicant teaches well known hardware and software constructs used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 2 is therefore directed to an abstract idea. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose node (server and terminal), general purpose processor and a general purpose memory taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 2 as a whole merely describes acquiring information and using rules, similar to using a look up table, to modify purchase orders by reducing quantity ordered of one part or substituting another part Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Claim 2 is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0019471 (Linton) in view of U.S. Patent Publication 2018/0053114 to Akli Adjaoute (Adjaoute).

Regarding Claim 2:
Linton teaches a system for managing multiple supply chains. Linton teaches: (New) A supply chain management interface for managing a supply chain risk in a supply chain ([0002] “automated systems for product management and particularly to automated systems for controlling and/or managing supply chains” and see at least Figure 12).

including a plurality of supply chain nodes, ([0081] “Each of the first, second, . . . nth tier 3 part/component manufacturers has a corresponding server 216a-n”).

wherein each of the plurality of supply chain nodes contributes at least one aspect to an overarching product, comprising: a plurality of data inputs at a central hub and being capable of receiving primary hardware and software data from each of the plurality of supply chain nodes via a dedicated supply chain computer network; ([0068] “A tier 1 control tower 100, in a brand level, typically corresponds to a retail and/or wholesale vendor, supplier, distributor, or other business that provides its branded products to end users. … The control tower 100 monitors (and collects information regarding) the product distribution chain, product inventory levels, product demand, and/or prices of competitive products and, based on the collected information and product demand and price projections, dictates to second tier partners, prices, supply requirements, and other material terms, and accesses performance information of such second and third tier partners to monitor supply chain performance”).

a plurality of rules stored in at least one memory element associated with at least one processor, the plurality of rules being executed by the at least one processor to automatically assess: ([0111] The risk manager 316 applies a rule or policy set or template to the information or output received from the analytical engine 312” and [0154] “in step 704 the risk manager retrieves the appropriate rule or policy set or template from the database”).

and one of a part inventory reduction or a substitute part that cascades independently to each of the supply chain nodes based on the demand reduction; and an output feed from the central hub to each of the supply chain nodes that effectuates an automated ordering modification at the node to either the part inventory reduction or the substitute part. ([0155] “In step 708, the risk manager determines, based on a comparison of the material and/or part and/or component and/or product delivery scheduling problem with the appropriate rule or policy set or template, an appropriate action to be taken” and [0111] “The reporting information may include … a recommendation on how to mitigate and/or avoid the noncompliant event. Mitigation recommendations include, for example, ordering products from a different facility of the tier 2 product assembler 104 and/or from a different tier 2 product assembler 104, … cancelling or altering an existing order (e.g., increase or decrease product quantity and/or delay or expedite product shipment date) with a tier 2 product assembler 104 and/or downstream distribution chain entity, … ship a different product to the selected destination in the distribution chain to offset the noncompliant event. The recommendation can be performed automatically by the risk manager 316.”).
While Linton teaches third party data feeds… via a public computer network;  ([0084] “The accessible information source(s) 224 include any source of information relevant to supply chain performance, including, without limitation, news sources and/or aggregators…) and  Examiner is interpreting third party supply chain data in view of Applicant’s specification [0069] “ Primary node 101 may further be communicatively coupled to one or more data services 110, 111 which may be associated with governmental, monetary, economic, meteorological, etc., data services. Services 110, 111 may be third-party services configured to provide general environmental data relating to SCM, such as interest rate data, tax/tariff data, weather data, trade data, currency exchange data”, and Linton teaches a historic demand reduction for the overarching product indicated by the third party data feeds; ([0113] “decrease in demand”), Linton does not specifically teach including at least a social media feed. Adjaoute teaches a system that analyzes social media sentiment. Ajaoute teaches ([0250] “SaaS 1500 can help with Inventory Management/Supply Chain disruptions. E.g., to eliminate the expense of stock-outs and overstocks. Weather, season, weekend, before and after taxes, events, etc., can all play a role that are predictable by analyzing user behaviors. SaaS 100 is useful in Store Operation and Store Organizations to monitor: Product, Placement, Pricing and Promotion and to understand how they impact volume growth or decline within a brand or category”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use all available demand data to predictably improve a supply chain operations system such as Linton’s including social media sentiment, as taught by Ajaoute for the reasons stated by Ajaoute “to eliminate the expense of stock-outs and overstocks”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687